Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 05, 2019

The Court of Appeals hereby passes the following order:

A20A0681. GEGE ODION v. DEPARTMENT OF HUMAN SERVICES.

      Gege Odion filed this direct appeal from the superior court’s order clarifying
the duration and terms of his child support obligation. The Department of Human
Services has filed a motion to dismiss the appeal, arguing that Odion was required to
comply with the discretionary appeals procedure. We agree.
      OCGA § 5-6-35 (a) (2) provides that appeals in “domestic relations cases” must
be brought by application for discretionary appeal. Because this case involves the
collection of child support, it is a domestic relations case within the meaning of the
statute. See Booker v. Ga. Dept. of Human Resources, 317 Ga. App. 426, 426-427
(731 SE2d 110) (2012); Fitzgerald v. Dept. of Human Resources, 231 Ga. App. 129,
129 (497 SE2d 659) (1998). Accordingly, Odion was required to comply with the
discretionary appeal procedure to obtain review of the superior court’s order.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
      Odion’s failure to comply with the discretionary appeals procedure deprives
us of jurisdiction over this direct appeal. See Booker, 317 Ga. App. at 427;
Fitzgerald, 231 Ga. App. at 129-130. Accordingly, the motion to dismiss is hereby
GRANTED, and the appeal is DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/05/2019
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.